An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Count
OF
NEVADA

in} mm 

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 MIN SOON CHANG, N0. 87880
Appellant,
 FELED
THE STATE OF NEVADA,
Responrlent. APR 2 l 2015

TRACIE K, LlNDEMAN
CLERgF SUPREME COURT
BY " ‘

 

DEPUTY CLER

ORDER DISMISSING APPEAL

This is a pm se appeal from a decieian 0f the distriet court to

dimly a pretrial motion to dismiss counsel and reappoint alternate counsel.

1 Eighth Judicial District Court, Clark County, Elizabeth, Gaff Gonzalez,

Judge.

Because no statute or court rule pmvides fer an appeal from

1 the aforementianed decision, sea Castillo :2. State, 106 Nev. 349, 3523 792
P.2d 11333 1.135 (1990), we lack jurisdiction to consider this appeal, and

W8

ORDER. this appeal DISMISSED.

    

f”:§ p
Gibbons Pickering

cc; Hon. Elizabeth Goff Gonzalez, DistrictJuwlge

Min Soon Chang

Clark County Public Defender

Attorney General/Carson City

Clark'County District. Attorney

Eighth District- Cnurt Clerk

EE’IJDSO